Walker, Chancellor.
This is a case of divorce for desertion. The special mas; reports that .he is of opinion that all the material facts chai in the petition are true, and .that a decree for divorce shou1' made in the cause pursuant hr the prayer of the petition. T: I agree, if certain letters -written by the defendant, and were received in evidence, aré sufficiently corroborated, v. Foote, 71 N. J. Eq. 273, 280, the court of error? held that corroboration may be found in defendant’s in Williams v. Williams, 81 N. J. Eq. 17, I held + rule that a divorce will not be granted upon t testimony of a party t-o- the suit, the petiti *24a certain letter of the defendant was written by him, is insufficient to establish it as an element in the proofs, unless the fact that the letter is in the handwriting of the defendant is corroborated. This meant that the defendant’s handwriting had to be corroborated by a witness other than the petitioner. Subsequently, the ease of Orens v. Orens, 88 N. J. Eq. 29, was decided. In that case it was held that the corroboration of a petitioner’s testimony, required by law in order that a divorce may be granted, need not be testimony given by another or other witnesses to all of the same identical facts to the minutest particulars, but only their giving such facts in evidence already testified to by petitioner, or such circumstances tending to establish them, as render petitioner’s testimony so much more probable as to be legally acceptable. and which serve to empower the judge to accept the truth of the petitioner’s whole story; that corroborative testimony of other witnesses is not always required in divorce proceedings, but circumstances shown byr expressions and conduct of a defendant, together with letters of the parties, are, in some circumstances, sufficient. And another subsequently decided case is Rogers v. Rogers, 89 N. J. Eq. 1, in which it was decided that corroboration need not be the testimony of witnesses, but may be furnished by surrounding circumstances adequately established. See, also, Parmly v. Parmly, 90 N. J. Eq. 490; also Robinson v. Robinson, 83 N. J. Eq. 150, affirmed on other grounds, but without criticism of the doctrine of corroboration, 84 N J Eq. 201. This doctrine, however, is subject to the rule requiring the best evidence of which the nature of the ease is sustible. Lasker v. Lasker, 110 All. Rep. 27.
from the foregoing it will appear that I took decidedly too row a view of the question of corroboration with reference to stablishment of the handwriting or signature of the defendstified to by the petitioner in a divorce suit; and I now, ungly, declare that the corroboration of the testimony of a 'equired by law in order that a divorce may be „d not be that given by another or other witnesses, furnished by surrounding circumstances adequately, if the petitioner’s testimony be thus coirobot as to defendant’s handwriting or signature ;o become legal evidence.
*25In the ease sub judice the only witness wlio testifies to the defendant’s handwriting is the petitioner. She is, however, corroborated on other points by the testimony of witnesses and by surrounding circumstances, and, therefore, her testimony generally is sufficiently corroborated to make her statement legal evidence of the letters. On the whole case, including the letters, the petitioner is entitled to a decree nisi, which will be granted.